Citation Nr: 1718556	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability.

3.  Whether there was clear and unmistakable error (CUE) in that part of the February 2005 rating action that denied service connection for residuals of pneumonia.

4.  Whether there was CUE in that part of an August 2009 rating action that denied service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to October 1954. 

These matters are before the Board of Veterans' Appeals (Board) (in pertinent part) on appeal from a June 2011 rating decision by the Nashville Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been been received to reopen previously denied claims of entitlement to service connection for residuals of pneumonia and entitlement to service connection for a heart disability.

In November 2015, the Board remanded these claims to reopen until intertwined issues of CUE were either resolved or are prepared for appellate consideration.

By rating decision dated in September 2016, the Agency of Original Jurisdiction (AOJ) determined that February 2005 and August 2009 rating actions do not contain CUE.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

CUE Claims

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the AOJ; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (@)!^).

Here, a September 2016 rating decision found no CUE in that part of the February 2005 rating action that denied service connection for residuals of pneumonia and that part of an August 2009 rating action that denied service connection for a heart disability.  The Board accepts the April 2017 Informal Hearing Presentation submitted by the Veteran's representative as a NOD.  See 38 C.F.R. § 20.201 (2016) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The record before the Board does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status , the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

New and Material Evidence Claims

Regrettably, consideration of the claims to reopen must be deferred until the intertwined issues of CUE are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Issue an appropriate SOC to the Veteran and his representative in the matters of whether there was CUE in that part of the February 2005 rating action that denied service connection for residuals of pneumonia and whether there was CUE in that part of an August 2009 rating action that denied service connection for a heart disability.  Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


